Citation Nr: 0323586	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-38 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
postoperative, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had military service from July 1959 to August 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the San Diego, California Regional 
Office (RO).


REMAND

Pursuant to Board development regulations then in effect, the 
Board had proposed to undertake some additional development 
in this case.  See 38 C.F.R. § 19.2 (2002).  Specifically, a 
request was made to obtain any outstanding medical records 
and then schedule VA examinations.  The Board notes that 
although the evidentiary record currently includes a 
computerized request for records from the VA Medical Center 
in Loma Linda, there is no subsequent documentation 
indicating that such records were in fact received or 
indicated as unavailable.  Thereafter, the veteran was not 
scheduled for VA examination.  It is necessary that such 
actions be undertaken prior to the Board's review.

However, by decision of the Federal Circuit Court, the 
Board's authority to do such development and then 
readjudicate the case was invalidated or restricted.  
Disabled American Veterans et. al., v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Furthermore, the 
Board cannot adjudicate a claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.)  Therefore, it is necessary to remand 
this case so that the RO may attempt to obtain the above-
referenced evidence prior to appellate review and otherwise 
fulfill its duty to assist.  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  It should also 
be indicated which party would obtain 
what evidence.  

2.  The RO should obtain all outstanding 
pertinent medical records, to include 
(but not limited to) post-April 1997 
records from the Loma Linda VA Medical 
Center.

3.  Thereafter, the veteran should be 
referred for an orthopedic examination to 
determine the nature and severity of his 
spondylolisthesis.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report. 

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  In examining the back the 
examiner should indicate the range of 
motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for the spine.  The 
examiner should also be asked to specify 
whether the examination revealed any 
evidence of muscle spasm on extreme 
forward bending or unilateral loss of 
lateral spine motion in a standing 
position. 

The examiner should set forth the extent 
of any functional loss present in the 
veteran's low back due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  

The examiner should also express an 
opinion as to whether the service-
connected spondylolisthesis is manifested 
by or has resulted in neurological 
impairment.  The examiner should 
specifically comment upon the presence 
and, if present, the extent of nerve 
impairment.  It is essential that the 
examiner discuss the total duration of 
incapacitating episodes over the past 12 
months (i.e. acute signs and symptoms due 
to intervertebral disc syndrome that 
require bedrest prescribed by a physician 
and treatment by a physician.)  Also a 
clear description of chronic orthopedic 
and neurological manifestations, i.e., 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly or nearly so, should 
be included.  If a neurologic examination 
is needed in order to make this 
determination, that examination, 
including any relevant diagnostic 
testing, should be conducted. 

On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiner 
should express an opinion regarding the 
overall degree of physical impairment 
resulting from the veteran's service-
connected spondylolisthesis and its 
effect on his ability to work.  Send the 
claims folder to the examiner(s) for 
review.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




